SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

735
KA 15-00027
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MATTHEW KUZDZAL, DEFENDANT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (MATTHEW
B. POWERS OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment   of the Supreme Court, Erie County
(Christopher J. Burns, J.),   rendered October 28, 2014. The judgment
convicted defendant, upon a   jury verdict, of murder in the second
degree and predatory sexual   assault against a child.

     It is hereby ORDERED that the judgment so appealed from is
reversed on the law and a new trial is granted.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of murder in the second degree for the depraved
indifference killing of a person less than 11 years old (Penal Law
§ 125.25 [4]), and predatory sexual assault against a child
(§ 130.96). On September 15, 2013, at around 7:30 p.m., defendant
called 911 to report as unconscious his girlfriend’s five-year-old
son, with whom defendant had been home alone for approximately six
hours. First responders found the child lying motionless on the
living room floor. He arrived at the hospital with numerous injuries
including a severely fractured skull, swelling and graying of the
brain, a core body temperature of 89 degrees, and lacerations and
abrasions to his anal and rectal areas. The child died from his
injuries two days later. When the police confronted defendant with
the evidence of the child’s anal and rectal injuries, he became “very
agitated” and said that he would tell the truth if the police “didn’t
charge him with rape.” At trial, the child’s physicians testified
that his head injury was of a kind usually associated with “high
speed, high velocity” incidents such as a car crash or an “assault
with a baseball bat,” and his anal and rectal injuries were consistent
with traumatic penetration and “required some force” to inflict. The
physicians further testified that the child’s body temperature
indicated that he suffered his head injury two to three hours before
he arrived at the hospital, and that the graying of his brain matter
indicated a prolonged period of lack of oxygen. That timing estimate
                                 -2-                           735
                                                         KA 15-00027

was consistent with evidence of defendant’s cell phone records, which
showed an unusual lapse in text messaging from his phone between 4:18
p.m. and 4:52 p.m. Furthermore, a forensic biologist testified that
genetic material found on the inside rear portion of the child’s
underwear matched defendant’s DNA profile, and that the probability of
finding a match from individuals in the United States is 1 in 7.758
billion. Although the test on the genetic material to determine the
presence of semen was inconclusive, the biologist testified that the
material “did not have the visual appearance of a blood stain.”

     In light of the child’s utter dependence on defendant as his
caregiver, and the evidence of defendant’s physical assault on the
child and failure to seek immediate medical help, we reject
defendant’s contention that his conviction of depraved indifference
murder of a person less than 11 years old is not based on legally
sufficient evidence of “ ‘utter disregard for the value of human
life’ ” (People v Barboni, 21 NY3d 393, 400; see generally People v
Bleakley, 69 NY2d 490, 495). We reject defendant’s further contention
that his conviction of predatory sexual assault against a child is not
based on legally sufficient evidence of anal sexual conduct. Contrary
to defendant’s contention, “penetration may be proven by
circumstantial evidence” (People v McDade, 64 AD3d 884, 886, affd 14
NY3d 760). In addition, viewing the evidence in light of the elements
of the crimes as charged to the jury (see People v Danielson, 9 NY3d
342, 349), we conclude that the verdict is not against the weight of
the evidence (see generally Bleakley, 69 NY2d at 495).

     We nonetheless agree with defendant that Supreme Court erred in
failing to make a proper inquiry of two jurors who allegedly were
overheard making disparaging comments about defendant during a recess.
“If at any time after the trial jury has been sworn and before the
rendition of its verdict, . . . the court finds, from facts unknown at
the time of the selection of the jury, that a juror is grossly
unqualified to serve in the case . . . the court must discharge such
juror” (CPL 270.35 [1]). The standard for discharging a sworn juror
is satisfied “ ‘when it becomes obvious that a particular juror
possesses a state of mind which would prevent the rendering of an
impartial verdict’ ” (People v Buford, 69 NY2d 290, 298; see People v
Dennis, 91 AD3d 1277, 1279, lv denied 19 NY3d 995). There is a well-
established framework by which the court must evaluate a sworn juror
who, for one reason or another, may possess such a state of mind (see
People v Mejias, 21 NY3d 73, 79, rearg denied 21 NY3d 1058; see
generally Buford, 69 NY2d at 298-299).

     To make a proper determination, the court “must question each
allegedly unqualified juror individually in camera in the presence of
the attorneys and defendant” (Buford, 69 NY2d at 299). “In a probing
and tactful inquiry, the court should evaluate the nature of what the
juror has seen, heard, or has acquired knowledge of, and assess its
importance and its bearing on the case” (id.). During the inquiry,
“the court should carefully consider the juror’s answers and demeanor
to ascertain whether [his or] her state of mind will affect [his or]
her deliberations” (id.). That accomplished, the court must place the
reasons for its ruling on the record (see id.).
                                 -3-                           735
                                                         KA 15-00027

     It has been emphasized repeatedly that “ ‘each case must be
evaluated on its unique facts’ ” (Mejias, 21 NY3d at 79, quoting
Buford, 69 NY2d at 299). To that end, the court must hold a Buford
inquiry whenever there are facts indicating the possibility of juror
bias, and must not base its ruling on speculation (see People v Henry,
119 AD3d 607, 608, lv denied 24 NY3d 961; People v Dotson, 248 AD2d
1004, 1004, lv denied 92 NY2d 851). Not only does the court’s failure
to hold an inquiry under such circumstances constitute reversible
error, but its failure to place the reasons for its ruling on the
record also constitutes reversible error (see People v Porter, 77 AD3d
771, 773, lv denied 16 NY3d 799). Such errors are not subject to
harmless error analysis (see Mejias, 21 NY3d at 83).

     In the instant matter, before the jury began deliberating, one of
defendant’s friends, who had been observing the proceedings, reported
that she had overheard two jurors using a derogatory term to refer to
defendant. The court called the observer to the witness stand, where
she identified two jurors whom she observed “outside smoking a
cigarette talking about [defendant being] a scumbag . . . [and] in the
back row laughing and making faces.” Based on those observations,
defense counsel asked the court to perform an inquiry of the two
jurors. The prosecutor opposed an inquiry, and instead asked the
court to “make a ruling as to whether [it found] this description
credible first.” The court denied defendant’s request and stated: “I
don’t – – I don’t believe that an inquiry of the juror is necessary or
appropriate here . . . [b]ased on what I heard.” The court failed to
conduct an inquiry of the jurors.

     We respectfully disagree with our dissenting colleagues that the
court lacked sufficient credible information indicating the
possibility of juror bias. The court’s ruling that an inquiry was not
“necessary or appropriate” was conclusory and, contrary to the
People’s contention, did not constitute an implied determination that
the observer’s testimony was incredible. Unlike in People v Matiash
(197 AD2d 794, lv denied 82 NY2d 899), where the trial court made a
thorough record explaining why the alleged juror misconduct was
innocuous and thus did not warrant further inquiry (id. at 795), here
the court did not explain on the record its reasons for denying
defendant’s request. Based on the record before us, we are compelled
to conclude that the jurors’ alleged reference to defendant as a
“scumbag” indicated the possibility of juror bias, and thus that the
court should have granted defendant’s request to make an inquiry of
the jurors. “[I]t might have been that removal of the juror[s] would
have been unnecessary if a specific inquiry had been made by the court
or counsel, but in the absence of such an inquiry, we cannot be
certain that the defendant was fairly convicted” (People v Ventura,
113 AD3d 443, 446, lv denied 22 NY3d 1203). We therefore reverse the
judgment and order a new trial.

     Because a new trial must be held, we address in the interest of
judicial economy defendant’s contention that the court erred in
refusing to charge him with manslaughter in the second degree as a
lesser included offense. We reject that contention. Manslaughter in
the second degree is not a lesser included offense of depraved
                                 -4-                           735
                                                         KA 15-00027

indifference murder of a person less than 11 years old (see People v
Santiago, 101 AD3d 1715, 1716, lv denied 21 NY3d 946; see generally
People v Leak, 129 AD3d 745, 746, lv denied 26 NY3d 969).

     Finally, in light of our determination, defendant’s challenge to
the severity of the sentence is moot.

     All concur except SMITH, J.P., and PERADOTTO, J., who dissent and
vote to affirm in accordance with the following memorandum: We
respectfully dissent and would affirm the judgment because we disagree
with the majority that Supreme Court was required to conduct a further
inquiry pursuant to People v Buford (69 NY2d 290). It is well settled
that, “ ‘[i]f at any time after the trial jury has been sworn and
before the rendition of its verdict . . . the court finds, from facts
unknown at the time of the selection of the jury, that a juror is
grossly unqualified to serve in the case . . . the court must
discharge such juror’ ” (Buford, 69 NY2d at 298, quoting CPL 270.35
[1]; see People v Mejias, 21 NY3d 73, 79, rearg denied 21 NY3d 1058).
The Court of Appeals has stated that its “intention in Buford was to
create a framework by which trial courts could evaluate sworn jurors
who, for some reason during the trial, may possess[ ] a state of mind
which would prevent the rendering of an impartial verdict” (Mejias, 21
NY3d at 79 [internal quotation marks omitted]).

     We agree with the majority that, “[w]hen a sworn juror’s comments
or actions raise[] a question concerning his or her ability to be
impartial, ‘the trial court must question each allegedly unqualified
juror individually in camera in the presence of the attorneys and
defendant . . . In a probing and tactful inquiry, the court should
evaluate the nature of what the juror has seen, heard, or has acquired
knowledge of, and assess its importance and its bearing on the case’ ”
(People v Ruggiero, 279 AD2d 538, 538, lv denied 96 NY2d 834, quoting
Buford, 69 NY2d at 299). We conclude, however, that the issue
presented on this appeal is not whether the court conducted a
sufficient Buford inquiry of the jurors at issue, but rather whether
there was sufficient credible information indicating that any juror
made a comment or engaged in an action that “raises a question
concerning his or her ability to be impartial” as required to trigger
a Buford inquiry of the juror (id.).

     “The right to a trial by jury in criminal cases is ‘fundamental
to the American scheme of justice’ and essential to a fair trial . . .
At the heart of this right is the need to ensure that jury
deliberations are conducted in secret, and not influenced or intruded
upon by outside factors” (People v Rivera, 15 NY3d 207, 211, quoting
Duncan v Louisiana, 391 U.S. 145, 148-149). Thus, a court may not
simply intrude on the jury and begin questioning a member or members
thereof unless there is some credible information indicating that a
juror may have made a comment or taken an action that raises a
question regarding that juror’s ability to be impartial. Here, we
agree with the court that no such credible information was presented
and that no personal inquiry of the jurors at issue was necessary or
proper.
                                 -5-                           735
                                                         KA 15-00027

     It is well settled that “a determination of whether an inquiry by
the court is warranted should be based on the unique facts of each
case” (People v Paulino, 131 AD3d 65, 72, lv denied 26 NY3d 1042,
reconsideration denied 27 NY3d 1004). As the majority notes, this
issue arose when a spectator apparently told defense counsel that a
juror made an inappropriate statement to another juror while court was
not in session. Defense counsel asked to approach the bench after
summations, and then the court directed the spectator to take the
witness stand and be sworn. The spectator testified that she observed
two jurors talking to each other while smoking outside the courthouse,
and that one of them stated that defendant was a “scumbag.” The
spectator also testified that she noticed that those same jurors “were
in the back row laughing and making faces” during the trial
proceedings. The spectator initially stated that she merely walked
past the jurors when she overheard that remark because she did not
want to get involved, and that it had happened the day before she
testified, after court. Upon further questioning by the court and
counsel, however, the spectator repeatedly stated that the incident
occurred while the court was taking a break. The record establishes,
however, that the court did not take a break on the day the spectator
said she overheard the conversation. Rather the court conducted
proceedings without a break in the morning, and then the jury was sent
home for the day at about lunchtime. The spectator also stated that
she overheard the conversation at issue immediately after she was
ejected from the courthouse, and she was not permitted to reenter the
courthouse to inform defense counsel. Conversely, she also stated
that she was ejected because she was telling her friend about this
incident and saying that it was not right. In addition, she testified
that she overheard the conversation when she “stopped and listened for
a minute,” but seconds earlier she had testified that she and the
friend “were going to stop and smoke a cigarette but [they] kept going
because [they] didn’t want to be involved.” Finally, the prosecutor
in questioning the spectator stated, without objection, that defense
counsel had said that the spectator was defendant’s girlfriend, but
the spectator testified that she was merely a family friend, despite
also admitting that she had visited defendant in jail.

     At the conclusion of the spectator’s testimony, defense counsel
asked the court to conduct an inquiry of the jurors, and the
prosecutor contended that no further inquiry was warranted based on
the spectator’s information. The prosecutor further stated that he
thought “the Court should make a ruling as to whether [it] find[s]
this description credible first.” The court replied: “I don’t – – I
don’t believe that an inquiry of the juror is necessary or appropriate
here . . . [b]ased on what I heard.”

     In this case, the “[c]ourt chose to begin its in camera
interrogation not with the jurors themselves, but rather with the
witness[, i.e., the spectator,] in an effort to first ascertain
exactly what that witness had seen and heard. This being the least
disruptive method of initially ascertaining the particulars, we see no
error in this mode of proceeding” (People v Matiash, 197 AD2d 794,
796, lv denied 89 NY2d 899). We further conclude that the court, by
stating that it was basing its ruling on what it had heard, determined
                                 -6-                           735
                                                         KA 15-00027

that the spectator’s testimony was not sufficiently credible to
warrant disrupting the normal trial procedure or further inquiring
into the actions of the two jurors in question.

     The record fully supports that determination. The spectator’s
testimony was riddled with inconsistencies, and it did not comport
with the chronology of the proceedings in court as they are reflected
in the record. Additionally, the prosecutor noted without objection
that the spectator had previously informed defense counsel that she
was defendant’s girlfriend, yet she denied such a relationship while
testifying. Finally, the spectator testified about actions that the
subject jurors allegedly took during the proceedings, and thus the
court had the ability to assess the credibility of the spectator by
comparing her account to events that the court itself had observed.
It is clear that the court was closely observing the jury throughout
the proceedings, as demonstrated by the fact that the court previously
noted that a juror had fallen asleep, and that another juror was tired
but paying attention. Consequently, the court, having a full
opportunity to observe the spectator while she was testifying and
judge her demeanor, and having the ability to assess her credibility
against known facts, properly concluded that her testimony was not
credible. It is well settled that a hearing court’s credibility
determinations are entitled to deference due to its ability to
carefully evaluate the answers and demeanor of witnesses (see
generally People v Harris, 288 AD2d 610, 616, affd 99 NY2d 202; People
v Chatt, 77 AD3d 1285, 1286, lv denied 17 NY3d 793). Here, especially
in light of the significant evidence in the record supporting the
court’s determination not to credit the testimony of the spectator, we
see no reason to disturb that determination. Consequently, inasmuch
as there is no credible evidence indicating that any juror engaged in
misconduct, there was no need for a further inquiry of the individual
jurors.




Entered:   November 18, 2016                    Frances E. Cafarell
                                                Clerk of the Court